Stacy, 0. J.,
dissenting: Under tbe Constitution, as heretofore interpreted, tbe obligation here sought to be assumed requires the approval of a vote of the people to make it binding or enforceable. As the annual payments are to continue over a period of thirty years, it is all the more important that a plebiscite be taken. Hudson v. Greensboro, 185 N. C., 502, 117 S. E., 629.
It is provided by Article VII, section 7, of the Constitution that “No county, city, town, or other municipal corporation shall contract any debt, pledge its faith, or loan its credit, . . . except for the necessary expenses thereof, unless by a vote of the majority of the qualified voters therein.”
It is further provided in Article V, section 6, of the Constitution that “The total of the State and county tax on property shall not exceed fifteen cents on the one hundred dollars value of property, except when the county property tax is levied for a special purpose and with the special approval of the General Assembly.”
In interpreting these provisions of the organic law, it is fully established by the decisions:
1. That within the limitations fixed in Article V, section 6, the county commissioners of the several counties may levy taxes for the “necessary expenses” of the county without a vote of the people or special legislative approval. Glenn v. Comrs., 201 N. C., 233, 159 S. E., 439.
2. That for a special purpose and with the special approval of the General Assembly the county commissioners of the several counties may exceed the limitations set out in Article V, section 6, without a vote of the people: Provided, the special purpose so approved by the General Assembly is for a necessary expense of the county. R. R. v. Lenoir County, 200 N. C., 494, 157 S. E., 610.
3. That for a purpose other than a necessary expense, whether special or general, a tax may not be levied by the commissioners of any county, either within or in excess of the limitations fixed in Article V, section 6, except by a vote of the people under special legislative authority. R. R. v. Comrs., 148 N. C., 220, 61 S. E., 690.
Summing up the decisions in Henderson v. Wilmington, 191 N. C., 269, 132 S. E., 25, Adams, J., speaking for the Court, said: “(1) That for necessary expenses the municipal authorities may levy a tax up to the constitutional limitation without a vote of the people and without legislative permission; (2) that for necessary expenses they may exceed the constitutional limitation by legislative authority, without a vote of the people; (3) that for purposes other than necessary expenses a tax cannot be levied either within or in excess of the constitutional limitation except by a vote of the people under special legislative authority,” citing Herring v. Dixon, 122 N. C., 420; Tate v. Comrs., 122 N. C., 812.
*368There are three recent cases directly in point:
1. Armstrong v. Comrs., 185 N. C., 405, 117 S. E., 388, where it was insisted that a hospital for tubercular patients should be declared a necessary governmental expense for Gaston County. The Court answered : “We cannot so hold.”
2. Burleson v. Board of Aldermen, 200 N. C., 30, 156 S. E., 241, where it was held that “for the purpose of raising money for the construction, maintenance, and operation of a public hospital” in the town of Spruce Pine, “the bonds will not be valid, unless their issuance was authorized by the General Assembly and approved by a majority of the qualified voters of the town of Spruce Pine.”
3. Nash v. Monroe, 198 N. C., 306, 151 S. E., 634, where it was categorically declared: “The maintenance of a municipal hospital is not a necessary governmental expense.” In this case, a note given by the city of Monroe for hospital equipment, without popular approval, was held to be unenforceable through the courts.
Nor should it be overlooked that what is now judicially declared a necessary expense for Wake County, is, by the Act of Assembly, limited to nearly half the counties of the State. The Constitution, which applies equally to every county in the State, recognizes no such difference in the essential governmental requirements, if such it be, “of providing medical treatment and hospital care for the indigent sick and afflicted poor of the county.”
So, unless these eases are now overruled or rendered apocryphal, the law is different in Wake from what it is in Gaston; different in Raleigh from what it is in Monroe and Spruce Pine. This ought not to be.
The theory in the court below was that an emergency exists which justifies a departure from established principles. It was pointed out by Chief Justice Hughes, in Home Building and Loan Association v. Blaisdell, 290 U. S., 398, that “emergency does not create power.” It may furnish the occasion for the exercise of dormant power, but it is not to override constitutional limitations. Schechter Poultry Corp. v. U. S., 79 L. Ed., 888.
The Constitution is the protector of all the people. It stands as their shield and buckler in fair weather and foul; and in periods of panic and depression, it is to them “as the shadow of a great rock in a weary land, a shelter in the time of storm.” Glenn v. Comrs., supra.
The theory of the majority here is, that a vote of the people may be dispensed with by invoking the aid of Article XI, section 7, of the Constitution, which recommends the appointment of a board of public charities to care for “the poor, the unfortunate, and orphan,” and Comrs. v. Spitzer Co., 173 N. C., 147, 91 S. E., 707, is cited as authority for the position. It is a matter of common knowledge that within sight of the city of Raleigh stands the commodious “Wake County Home,” *369wbicb is tbe kind of institution considered in tbe Spitzer case, supra. Haying otherwise amply complied witb tbis provision of tbe Constitution, it is not contended by tbe parties that it may be called in aid of tbe present undertaking. Indeed, it is found by consent that “tbe purpose of said contract is to assist tbe trustees of Rex Hospital in amortizing a $350,000 governmental loan, wbicb in turn will result in modern hospitalization for tbe poor of Wake County and all of its citizens.” (Italics added.)
It should also be observed that Rex Hospital is not a municipally owned, operated, or controlled institution. Ketchie v. Hedrick, 186 N. C., 392, 119 S. E., 767.